On June 15, 2006, the Defendant was sentenced for Count I: Operating a Motor Vehicle while Under the Influence of alcohol or Drugs, Fourth or Subsequent Offense, a felony, in violation of Sections 61-8-401 and 61-8-731, MCA, committed to the Department of Corrections for a term of Thirteen (13) months, followed by a sentence of Five (5) years in the Montana State Prison, suspended. The Court requests that the Defendant be placed in the WATCh program and that upon successful completion of the WATCh Program, the remainder of the Department of Corrections sentence on Count I shall be suspended; for Count II: Driving While License Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212, MCA; for Count III: Failure to Provide Proof of Insurance, a misdemeanor, in violation of Sections 61-6-302 and 61-6-304, MCA; and for Count IV: Obstructing a Peace Officer, a misdemeanor, in violation of Section 45-7-302, MCA. On each of the Counts II, III and IV, the Defendant was sentenced to a term of Six (6) months in the Missoula County Detention Center. The sentences imposed for Counts II, III and IV shall run concurrently with each other and concurrently with Count I. It was further ordered that all of the Defendant’s sentences for Counts II, III and IV were suspended on the terms and conditions given in the Judgment on June 15, 2006.
In a separate case involving the Defendant in Lewis and Clark County District Court, Cause No. ADC-2004-97, the Judge issued an Order Correcting Written Judgment on November 7, 2011:
..for an Order correcting the written judgment on file herein on June 27, 2006, and imposed herein on June 21, 2006, to designate that the 5-year sentence to the Montana Department of Corrections, said sentence to run consecutively to the sentence imposed upon the defendant in Missoula County, Montana, is suspended, upon all previous imposed conditions, and good cause shown, IT IS SO ORDERED, nunc pro tunc to June 21, 2006.”
On February 1, 2013, the Defendant’s prior sentence imposed on June 15, 2006, in Cause No. DC-05-606, was revoked by the Court. The Defendant was sentenced to Five (5) years commitment to Montana State Prison. The Court recommended placement at the boot camp program. Upon successful completion of the boot camp program the Defendant’s remaining sentence shall be suspended; and the terms and conditions of the deferred or suspended portion of the Judgment given February 1, 2013, are the same as those contained in the Judgment given June 15, 2006.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
*63DATED this 26th day of September, 2013.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
It was presented to the Division that the Defendant is possibly serving an illegal sentence. The Defendant’s sentence may have been completed and fully discharged. This issue should be taken up by a Court other than the Division. In this unusual and exceptional case, it is the unanimous decision of the Division to appoint Ed Sheehy to represent the Defendant to take up this matter with the appropriate Court on behalf of the Defendant. This decision is made by the Division with the purpose of expediting resolution of the possibility that the Defendant is serving an illegal sentence. At this time, the Division makes no other determination regarding the sentence imposed.
Done in open Court this 2nd day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.